DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims, filed on May 31st, 2022, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on May 31st, 2022 is acknowledged and isanswered as follows. 
Applicant's remarks, see pgs. 6-8, with respect to the rejections of claims under 35 U.S.C. § 102 (a)(1) and/or 35 U.S.C. § 103 (a) have been fully considered and are moot. However, the Applicant agreed to amend claims 21, 38 and 40 to include limitations from claim 24 to place the claim in condition for allowance. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sterlon R. Mason (Reg. No. 41,179) on July 11th, 2022. 
The application has been amended as follows: 
In the claim: 

21.	(Currently Amended) An image pickup device, comprising:
	a first structural body and a second structural body that are layered,
wherein the first structural body includes a pixel array unit that captures an image, and 
	wherein the second structural body is positioned below the first structural body; and
	a lens module provided above the first structural body,
	wherein a protective substrate is provided between the lens module and the first structural body,
wherein the protective substrate is a transparent substrate, 
wherein a width of the protective substrate is substantially the same as a width of the lens module, and 
wherein the protective substrate is fixed above an upper surface of the first structural body to create a cavity-less structure.

24.	(Canceled) 

38.	(Currently Amended) An electronic apparatus, comprising:
an image pickup device, comprising:
	a first structural body and a second structural body that are layered,
wherein the first structural body includes a pixel array unit that captures an image, and 
wherein the second structural body is positioned below the first structural body; and
	a lens module provided above the first structural body,
	wherein a protective substrate is provided between the lens module and the first structural body, 
wherein the protective substrate is a transparent substrate, 
wherein a width of the protective substrate is substantially the same as a width of the lens module, and
wherein the protective substrate is fixed above an upper surface of the first structural body to create a cavity-less structure; and
a circuit board coupled to a bottom surface of a semiconductor substrate constituting a part of the second structural body.

40.	(Currently Amended) A method of manufacturing an image pickup device, comprising:
layering a first structural body onto a second structural body,
wherein the first structural body includes a pixel array unit that captures an image, and 
	wherein the second structural body is positioned below the first structural body;
	providing a lens module above the first structural body; and
providing a protective substrate between the lens module and the first structural body, wherein the protective substrate is a transparent substrate, 
wherein a width of the protective substrate is substantially the same as a width of the lens module, and
wherein the protective substrate is fixed above an upper surface of the first structural body to create a cavity-less structure.

Allowable Subject Matter
Claims 21-23 and 25-40 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: wherein the protective substrate is fixed above an upper surface of the first structural body to create a cavity-less structure as recited in claims 21, 38 and 40. Claims 22-23, 25-37, and 39 depend on claim 21 and 38, and therefore also include said claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM Eastern Standard Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/
Examiner, Art Unit 2818